                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

DAVID HARTLEY, and TIMOTHY                            )
DELISLE, individually and on behalf of all            )
others similarly situated,                            )
                                                      )
                Plaintiffs,                           )      Case No. 4:18-cv-00267-SRB
                                                      )
        v.                                            )
                                                      )
SIG SAUER, INC.,                                      )
                                                      )
                Defendant.                            )

                    ORDER GRANTING PLAINTIFFS’ MOTION
              FOR ATTORNEYS’ FEES, COSTS, AND SERVICE AWARDS

       WHEREAS, Plaintiffs and Defendant executed an agreement to settle this matter, subject

to Court approval;

       WHEREAS, the Court reviewed the parties’ Settlement Agreement and issued an order

granting preliminary approval to it on February 18, 2020 (Doc. #59);

       WHEREAS, Section VII, ¶ 58 of the Settlement Agreement provides that Defendant has

agreed to pay, subject to Court approval, the amount of up to $850,000 to Class Counsel for their

attorneys’ fees and expenses;

       WHEREAS, Section IV, ¶ 38 of the Settlement Agreement provides that Defendant has

agreed to pay, subject to Court approval, service awards totaling $2,800 to Plaintiffs David Hartley

and Timothy Delisle, and $1,400 to Plaintiff David Porter ($7,000 total);

       WHEREAS, after considering Plaintiffs’ motion, memorandum of law and supporting

materials (including the declarations from counsel) as well as any material(s) that may be filed in

opposition thereto, the Court having concluded that Plaintiffs’ request for fees, expenses, and the




         Case 4:18-cv-00267-SRB Document 68 Filed 06/25/20 Page 1 of 2
payment of service awards is reasonable, permissible under the applicable law, and in accordance

with the Settlement Agreement.

       IT IS ORDERED AS FOLLOWS:

       1.       Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Service Awards (Doc. #61) is

GRANTED.

       2.       Defendant shall pay Plaintiffs’ counsel $850,000 for their attorneys’ fees and

expenses, in accordance with the Settlement Agreement.

       3.       Defendant shall also make an additional payment totaling $7,000 to Plaintiffs’

counsel for the service awards of the three Plaintiffs, which amounts shall then be remitted by

Plaintiffs’ counsel to the Plaintiffs, in accordance with the Settlement Agreement.

       4.       All other payments and costs shall be borne as set forth in the Settlement Agreement

or as agreed to by the parties.

IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: June 25, 2020




                                                 2
            Case 4:18-cv-00267-SRB Document 68 Filed 06/25/20 Page 2 of 2
